EHRLICH, Justice,
dissenting.
The referee accepted respondent’s conditional guilty plea for consent judgment and recommended that respondent receive a public reprimand, a 30-day suspension, and a two year supervised probationary period. The complaint charged respondent with dishonesty in his relations with his law partners. In my opinion, the seriousness of the offenses charged against respondent, if proved, warrant a more substantial punishment than that received. Of course, if respondent is proved not guilty, he would be exonerated. I would, therefore, disapprove the proposed plea and the referee’s report based thereon and remand for further proceedings pursuant to the Integration Rules.
ALDERMAN, C.J., concurs.